Deny and Opinion filed August 2, 2022




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-22-00745-CV

                      IN RE VENKY VENKATRAMAN, Relator

             Original Proceeding from the 14th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-21-03588

                             MEMORANDUM OPINION
                      Before Justices Myers, Nowell, and Goldstein
                               Opinion by Justice Myers

       Before the Court is relator’s August 1, 2022 petition for writ of mandamus

challenging the trial court’s orders entered on or about July 8, 2022 and dated July

7, 2022, denying several of relator’s motions.1 Relator contends the trial court

denied relator due process by entering the orders without conducting a hearing on


       1
         Relator challenges the trial court’s orders denying relator’s Amended Motion to Compel
Depositions; Motion for Reconsideration of Order on Plaintiff’s Motion to Confirm that Stephen D.
Skinner formed an Attorney-Client Relationship with Witnesses Sakshi Venkatraman and Smrithi
Venkatraman, Motion for Reconsideration of Order on Plaintiff’s Motion to Compel Deposition of
Defendant Sergio Flores and Motion for Sanctions; Motion for Reconsideration of Order on Plaintiff’s
Amended Emergency Motion to Compel Deposition and Motion for Sanctions for Abuse of Discovery;
and Amended Motion for Continuance.


                                            Page 1 of 2
the merits, and the orders were entered after relator had given notice of and filed a

motion to recuse.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relator has

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



220745f.p05                                 /s/ Lana Myers
                                            LANA MYERS
                                            JUSTICE




                                     Page 2 of 2